Citation Nr: 0929145	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder to include arthroplasty residuals and arthritis.  

2.  Entitlement to service connection for a chronic left 
ankle disorder to include arthritis.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the Veteran's right knee arthroplasty 
residuals and medial meniscal tear residuals.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1960 to December 
1980.  The Veteran served in the Republic of Vietnam.  He was 
awarded the Combat Action Ribbon and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which, in 
pertinent part, established service connection for right knee 
arthroplasty residuals and medial meniscal tear residuals; 
assigned a 30 percent evaluation for that disability; and 
denied service connection for both a chronic left knee 
disorder to include arthroplasty residuals and arthritis and 
a chronic left ankle disorder to include arthritis.  In 
February 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative right knee disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
disability evaluation in excess of 30 percent for the 
Veteran's right knee arthroplasty residuals and medial 
meniscal tear residuals.  The Veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
are the same regardless of how the issue is styled.  

The Veteran has submitted claims of entitlement to both 
service connection for chronic right calf shell fragment 
wound residuals (see, e.g., February 2009 Board hearing 
transcript at page 12) and a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) (see statement received from Veteran in 
December 2008).  It appears that the RO has not had an 
opportunity to act upon the claims.  Therefore, these issues 
are referred to the RO for action as may be appropriate.  

This appeal is REMANDED to the Louisville, Kentucky, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


REMAND

At the February 2009 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the Veteran testified 
that he had undergone a February 2009 VA examination.  As he 
acknowledged during his Board hearing, he indicated at his 
pre-hearing conference that there may be some evidence in the 
examination report that is relevant to his claims.  He and 
his representative were provided a period of 60 days to 
obtain a copy of the VA examination report to submit to the 
Board, but no such report has been received at this time.  
Also at his hearing, the Veteran stated that he would soon 
see A. S. C., M.D., his private physician, and request an 
opinion as to the etiology of his chronic left ankle 
disorder.  The cited February 2009 VA examination report and 
private medical opinion are not of record.  

The VA should obtain all relevant VA and private examination 
and treatment records which could potentially be helpful in 
resolving the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)-
(c); Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO/AMC 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2008) 
are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his post-operative left knee 
disability and left ankle disorder and 
service-connected post-operative right 
knee disability.  Upon receipt of the 
requested information and the appropriate 
releases, contact Anup S. Chattha, M.D., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's examination and treatment after 
May 2008, including the report of the 
Veteran's February 2009 orthopedic 
examination, be forwarded for 
incorporation into the record.  

4.  Thereafter, the RO/AMC should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
additional VA compensation examinations 
and/or medical opinions are required for a 
determination on the merits of the Veteran's 
claims in light of the newly received 
evidence and testimony.  See 38 U.S.C.A. § 
5103A(d).  If further action is required, the 
RO/AMC should undertake it before 
readjudication of the claims.

5.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for a chronic left knee 
disorder to include arthroplasty 
residuals and arthritis, service 
connection for a chronic left ankle 
disorder to include arthritis, and an 
initial evaluation in excess of 30 
percent for right knee arthroplasty 
residuals and medial meniscal tear 
residuals.  

The service connection claims should be 
considered with express consideration of 
the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and the Veteran's testimony 
as set forth at pages 6 to 8 and 12 to 13 
of the February 2009 Board hearing 
transcript.  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

